Title: [February the 20th. Fryday.]
From: Adams, John
To: 


      February the 20th. Fryday. In the morning nothing to be seen: but soon after a Sail discovered a head: supposed to be the same Frigate. She pursued Us the whole day. When the night approached, the Wind died away and We were left rolling and pitching in a Calm, with our Guns all out, our Courses or Coursers, I know not which is the right Word, all drawn up and every Way prepared for battle, the Officers and Men appeared in good Spirits and Captain Tucker said his orders were to carry me to France and to take any Prizes that might fall in his Way; he thought it his duty therefore to avoid fighting especially with an unequal force if he could, but if he could not avoid an Engagement he would give them something that should make them remember him. I said and did all in my power to encourage the Officers and Men, to fight them to the last Extremity. My Motives were more urgent than theirs, for it will easily be believed that it would have been more eligible for me to be killed on board the Boston or sunk to the bottom in her, than to be taken Prisoner. I sat in the Cabin at the Windows in the Stern and saw the Ennemy gaining upon Us very fast, she appearing to have a Breeze of Wind, while We had none. Our Officers were of Opinion she had Oars out or some other machinery to accellerate her Course. Our Powder, Catridges and Balls were placed by the Guns and every thing ready to begin the Action. Although it was calm on the Surface of the Sea where we lay, the heavens had been gradually overspred with very thick black clouds and the Wind began to spring up, our Ship began to move, the night came on and it was soon dark. We lost Sight of our Enemy who did not appear to me to be very ardent to overtake Us. But the Wind increased to a Hurricane. The Ship laboured under the Weight of her Guns which were all out ready for Use, she shuddered and shivered like a Man in an Ague, she darted from Side to Side and pitched forward with such Velocity, that it was a very dangerous Operation to get the Guns into their places. If by any Accident or want of Skill or care, one of those heavy cannon had got loose, it would have rolled with the Vessel and infallibly have gone through the Side. All hands were called, and with much difficulty the Guns were all got in and secured. As it was impossible to sleep upon deck or in the Cabin one of the Lieutenants came to me and begged me to go down to his Birth below. But such was the Agitation of the Vessell that instead of sleeping it was with the Utmost difficulty that my little Son and I could hold ourselves in bed with both our hands, and bracing our selves against the boards, planks and timbers with our feet. In this Situation, all of a sudden, We heard a tremendous Report. Whether the British Frigate had overtaken Us, and fired upon Us, or whether our own Guns had been discharged We could not conjecture, but immediately an Officer came down to Us and told Us that the Ship had been struck with lightening and the Noise we had heard, was a Crash of Thunder: that four Men had been struck down by it upon deck, one of them wounded by a Scortch upon his Shoulder as large as a Crown. This Man languished and died in a few Weeks. That the Mainmast was struck and it was feared, damaged, but to what degree could not yet be ascertained. In the midst of all this terror and con­fusion, I heard a Cry that the Powder room was open. Cartridges, Powder horns, if not some small casks of Powder had been left rather carelessly in various parts of the Ship, near the Guns. If a Spark of the lightening had touched any of these, the Consequences might have been disagreable enough, but if it had reached the Powder room, it would have made an End of the Business. The Men were allarmed at the danger of the Powder room, and Sailors and Marines scampered away with their Lanthorns in such a hurry, that I apprehended more danger to the Powder room from their candles than from the Lightening, but instantly I heard the Voice of an Officer. “Be cool! No Confusion! come back with all your lanthorns. I will go with mine and secure the Powder room.” I was as much pleased to perceive the immediate Obedience of the Men, as to hear the Voice of the Officer. He soon returned and proclaimed that he had secured the Powder room and all was Safe.
     